Robinson, C. J.,
delivered the opinion of the Court.
The plaintiff is the owner of an enclosed lot of ground in Baltimore City, bounded on the north by Bayard street, and on the east by Ridgely street, containing about five acres of land. The lot had been used as a cattle or stock yard, from which the plaintiff derived an annual revenue of from $400 to $500.
The defendant company is the owner of a Brewery abutting on Ridgely street, and uses from three to four hundred barrels of water daily for the purpose of cooling the beer; and in addition to this, it uses from three to four barrels of water, mixed with acids and ashes, once a week for the purpose of scouring the copper coils. All the water thus used is conveyed from the brewery to a sewer box built inside the brewery lot, and running inside the lot, about eighty feet, to the west side of Ridgely street, and then down the street one hundred and twenty-eight feet to a wooden box or trough built by the city authorities across Bayard street, and through this trough the water is discharged upon the plaintiff’s lot.
The plaintiff proved that, in consequence of this discharge of water upon his lot, it had become miry and unfit for use, and he further proved that the water was *507mixed with vegetable matter, the refuse grain used in brewing the beer, and was noxious and offensive. Assuming these facts to be found by the jury, and it is upon this assumption the plaintiff rests his case, there can bo no question, it seems to us, as to the liability of the defendant. That it had no right to discharge noxious and offensive water through its sewer to the wooden trough built across Bayard street, and thence upon the property of the plaintiff, is conceded. And it is equally clear, we think, that the defendant had no right to bring or collect upon its premises large quantities of water to be used in the manufacture of beer, and to discharge the water thus used upon the bed of Eidgely street, in consequence of which the plaintiff’s property was injured, even though the water was not noxious or offensive.
Having brought this water upon its premises to be used by it for its own purposes, the defendant was bound to provide proper drains or means for its escape, without injury to the property of others. The whole contention of the defendant rests upon the assumption that it has the absolute right to discharge the water used by it in brewing beer, upon the bed of Eidgely street, and if the plaintiff’s lot lies below the level of the street, in consequence of which his lot is flooded, the defendant is not liable for the injury, unless the jury shall find that the water so discharged was unreasonable or excessive, in view of the character of the locality. The question is not whether the water discharged upon the bed of Eidgely street, the same not being surface water, was unreasonable or excessive in quantity, having in view the character of the locality, but whether the water thus discharged did in fact come upon the plaintiff’s lot. Although the facts are different, the principles upon which the leading case of Rylands vs. Fletcher, Law Rept., 3 Eng. & Irish Appeals, 330, was decided would seem to be conclu*508sive as to the defendant's contention. In that case, the defendant, the owner of a mill, constructed a reservoir for the purpose of accumulating water, hut the supports being insufficient, the sides of the reservoir gave way and the water percolated through some old and disused coal workings into the plaintiff's colliery, and the House of Lords, affirming the Court of Exchequer, held that the defendant was liable for the injury sustained by the plaintiff. In the Court of Exchequer, Blackburn, J., says: “We think that the true rule of law is, that the person who, for his own purposes, brings on his lands and collects and keeps there anything likely to do mischief if it escapes, must keep it in at his peril, and if he does not do so, is prima facie answerable for all the damage which is the natural consequence of its escape.” Fletcher vs. Rylands, Law Rep., 1 Exchequer, 265, 219. In affirming the Exchequer Chamber, Lord Chancellor Cairns says: “The defendants, treating them as the owners or occupiers of the close on which the reservoir was constructed, might lawfully have used that close for any purpose for which it might, in the ordinary course of the enjoyment of land he used, and if, in what I may term the natural user of that land, there had been any accumulation of water, either on the surface, or underground, and if, by the operation of the laws of nature, that accumulation had passed off into the close occupied by the plaintiff, the plaintiff could not have complained that that result had taken place.”
“On the other hand, if the defendants, not stopping at the natural use of their close, had desired to use it for any purpose which I may term a non-natural use, for the purpose of introducing into the close that which, in its natural condition, was not in or upon it, for the purpose of introducing water either above or below ground, in quantities, and in a manner not the result of any work or operation on or under the land, and if in con*509sequence of their doing so, or in consequence of any imperfection in the mode of their doing so, the water came to escape and to pass off into the close of the plaintiff, then it appears to me, that that which the defendants were doing they were doing at their own peril; and if, in the course of their doing it, the evil arose, to which I have referred, — the evil, namely, of the escape of the water and its passing away to the close of the plaintiff, and injuring the plaintiff, then for the consequence of that, in my opinion, the defendants would be liable.”
(Decided 18th January, 1894.)
Now, in this case, it was held that if one brings or accumulates on his land anything which, if it should escape, may cause damage to his neighbor he does so at his peril. And if this be so, a fortiori, where one brings or accumulates on his land water, in large quantities, to be used for any purpose he may see proper, and discharges the water upon the property of his neighbor, he will be liable for the injury thereby occasioned. And such is the case before us. The proof shows that the water used by the defendant in the manufacture of beer is conveyed from its premises by means of a sewer built by the defendant to the west side of Ridgely street, and thence down said street to a trough across Bayard street, and thence upon the land of the plaintiff. And, such being the case, there was no error in granting the plaintiff’s prayers, and in rejecting the prayers offered by the defendant.

Judgment affirmed.